Citation Nr: 1204250	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and assigned an initial noncompensable rating.


FINDINGS OF FACT

The probative evidence reflects that bilateral hearing loss is manifested by no worse than Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2007 letter the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  A letter dated in June 2008 addressed his request for a higher rating.  The case was last adjudicated in June 2010.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify 

in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and lay statements.

In July 2008 the Veteran submitted a letter from the Social Security Administration (SSA) dated in June 2004 in support of his present claim for VA benefits.  The letter informed him of a fully favorable decision regarding his claim for SSA benefits.  In this case, there is no reasonable possibility that any SSA records would aid in substantiating the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Even if the SSA award pertained to the Veteran's service-connected bilateral hearing loss disability, the records would not be pertinent to his present claim regarding the initial disability rating because the SSA award was made in June 2004, and the issue before the Board involves the level of disability since filing his claim in February 2007 for service connection for bilateral hearing loss.  Consequently, remand to obtain SSA records would serve no useful purpose because they would not reflect his current level of hearing acuity since filing his claim for VA benefits in February 2007.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is assigned an initial noncompensable rating for bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Level designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Level designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. 
§ 4.86(b).




Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.


Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

VA treatment records associated with the claims file reflect complaints of hearing loss.


In June 2007 the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
50
40
40
65
49
LEFT
45
45
50
45
46

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

Applying the above results to Table VI, a puretone threshold average of 49 decibels and a speech discrimination of 98 percent in the right ear result in Level I hearing for that ear.  A puretone threshold average of 46 decibels and a speech discrimination of 96 percent in the left ear result in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.

The Veteran submitted private audiological evaluation records in support of his claim.  The graphical results from audiological testing were not converted to numeric results.  However, in a September 2004 report, K. B., M.D., commented that the Veteran had moderate conductive hearing loss (CHL) to moderate to severe mixed loss with excellent speech discrimination bilaterally.  In a March 2006 report, the examiner commented that there was no significant change since September 2004 and speech discrimination was reported as 100 percent bilaterally.  In a February 2008 report, puretone threshold levels at frequencies 1000-4000 Hertz appear to range from 40 to 50 decibels bilaterally using insert earphones in a sound booth, and speech discrimination scores were reported as 100 percent bilaterally.

The June 2007 VA audiologist remarked that the March 2006 results from the private ENT physician were consistent with those results obtained during the present evaluation.  

In a buddy statement received in July 2008, S. S. indicated that he served with the Veteran and recalled that the Veteran was close to an explosion, which caused hearing problems.  He stated that one year ago he was with the Veteran at a reunion after 40 years and that the Veteran still had a lot of mental and physical problems.  In another buddy statement received in July 2008, J. G. described military service with the Veteran and the constant exposure to very high noise levels that they experienced.  J. G. added that he knows that the Veteran now has a significant loss of hearing compared to when they first met in May 1966.

In a VA PTSD examination report dated in December 2008, the Veteran indicated that he has been a chaplain to his VFW post for the last five years and is active in his church; however, his impaired hearing sometimes keeps him from socializing.  He also reported that he retired from his job in 2001 as a service technician at a telecommunications company due to impaired hearing, macular degeneration, and herniated discs.

In a letter dated in December 2008, Dr. K. B. reported that the Veteran's most recent audiological evaluation performed in February 2008 revealed a moderate to severe bilateral conductive hearing loss with excellent word recognition scores.  He explained that the Veteran has difficulty hearing conversational speech at normal volume levels and that conventional hearing aid amplification will provide some benefit.

In his substantive appeal dated in December 2008, the Veteran detailed his exposure to acoustic trauma during military service and asked VA to consider these factors and award a 20 or 30 percent disability rating.  The Board does not dispute the Veteran's exposure to acoustic trauma during military service.  

The Veteran also described treatment he received after service from his family physician, Dr. R. M., and from an ENT specialist, Dr. R. N.  He indicated that both doctors had retired, and he had been unable to obtain his treatment records from these medical providers.  

In May 2010 the Veteran underwent an additional VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
60
45
40
45
48
LEFT
55
40
40
55
48

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The diagnosis was moderate bilateral conductive hearing loss.

Applying the above results to Table VI, a puretone threshold average of 48 decibels and a speech discrimination of 96 percent in the right ear result in Level I hearing for that ear.  A puretone threshold average of 48 decibels and a speech discrimination of 92 percent in the left ear result in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.

The Board notes that the VA examinations in 2007 and 2010 were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  The 2010 VA examiner's report included the reported effects of the Veteran's hearing loss on his daily functioning.  Specifically, the 2010 VA examiner noted that the Veteran complained his hearing loss causes difficulty hearing in church, in conversational situations, and in groups, and that the Veteran avoids many situations due to his hearing problem.  The examiner also noted that the Veteran's hearing loss caused "significant effects," described as "hearing difficulty" on his occupation.  Accordingly, the May 2010 VA examination provided the requisite information concerning the functional impact of his hearing loss.  Moreover, the statements made by the Veteran to Dr. K. B. describing his difficulty hearing conversation at normal volume levels and to the December 2008 VA PTSD examiner reporting some limitation in socializing due to his hearing loss further address the impact of hearing loss on the Veteran's daily life. 

In a written brief dated in January 2010, the Veteran's representative related that the Veteran's hearing loss creates a more severe, debilitating condition than portrayed by the current noncompensable rating based on the objective evidence in the file.  He acknowledged that clinically, the Veteran's bilateral hearing loss is negligible, but asserted that functionally it is devastating to the Veteran.

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.

In summary, the most probative evidence indicates that the Veteran's hearing loss falls clearly within the criteria for a noncompensable evaluation for the duration of the claim.  Therefore, the assigned noncompensable rating for bilateral hearing loss is proper throughout the appeal period and an initial compensable rating for bilateral hearing loss is denied.

As a final matter, the Board has considered whether the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe hearing loss than is shown by the evidence.  Indeed, the Veteran's complaints regarding the impact of his hearing loss is difficulty hearing in certain situations.  The level of hearing loss is the basis for the assignment of a particular rating percentage.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


